Plaintiffs brought this action to recover upon a promissory note made by defendants Ida Hargis and E.M. Hargis, her husband, to Robert F. Taylor, and by him assigned to the plaintiffs. The note was payable in instalments as the purchase price of certain furniture.
From a thorough examination of the record and authorities cited, we have reached the following conclusions: (1) That the instrument involved was non-negotiable; (2) That the instrument was long overdue, and over 60 days overdue, when this action was instituted, and plaintiffs, by lack of due diligence in bringing this action, released defendant Taylor from his liability as indorser; (3) That there was ample evidence to support the findings of the court; (4) That plaintiffs are not entitled to recover a judgment against the sole and separate estate of Ida Hargis; (5) That no substantial or prejudicial error was committed.
The judgment is affirmed. Costs to respondents.
Win. E. Lee, C.J., and Budge and T. Bailey Lee, JJ., concur.
Givens, J., disqualified.
Petition for rehearing denied. *Page 745